DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/19/2021 has been entered.
Response to Arguments
Applicant’s arguments/remarks filed on 07/19/2021 have been fully considered.
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103, applicant’s and examiner’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael D. Marra on 07/28/2021.
The application has been amended as follows: 
In the Claims:


a robot including a base portion, a robot arm and an end joint secured to the robot arm opposite to the base portion;
a plurality of sources of extrudable material; and
an end-effector comprising an outer housing with an obliquely-angled corner wall, the end-effector being mounted to the end joint via a rotatable connector secured to the obliquely-angled corner wall, said end-effector including a multiple-extruder module inside the outer housing having a first extruder and a second extruder each including a separate nozzle assembly selectively extendable from the outer housing, wherein the first extruder receives one extrudable material and the second extruder receives another extrudable material, wherein the multiple-extruder module is arranged in the outer housing such that  slanted with respect to a plane in which lie on, and wherein is configured to change[[s]] an orientation angle of the extrusion axes of the nozzle assemblies relative to a horizontal plane
11-12. (Cancelled) 
15.    (Currently Amended) A 3D printing machine for fabricating a composite part, said machine comprising:
a robot including a base portion, a robot arm and an end joint secured to the robot arm opposite to the base portion; and
an end-effector comprising an outer housing with an obliquely-angled corner wall, the end-effector being mounted to the end joint via a rotatable connector secured to the obliquely-angled corner wall, said end-effector including a plurality of spools inside the outer housing each in the multiple-extruder module is arranged in the outer housing such that  slanted with respect to a plane in which lie on, and whereinis configured to change[[s]] an orientation angle of the extrusion axes of the nozzle assemblies relative to a horizontal plane
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Yan (US 20200031057 – of record) is regarded as the closest prior art and was previously applied. Yan, alone or in combination with other prior art of record, fails to teach or suggest “an outer housing with an obliquely-angled corner wall, the end-effector being mounted to the end joint via a rotatable connector secured to the obliquely-angled corner wall, said end-effector including a multiple-extruder module inside the outer housing having a first extruder and a second extruder each including a separate nozzle assembly selectively extendable from the outer housing …., wherein the multiple-extruder module is arranged in the outer housing such that an axis of rotation of the rotatable connector is slanted with respect to a plane in which extrusion axes of the nozzle assemblies lie on, and wherein a rotation of the end-effector at the rotatable connector is configured to change an orientation angle of the extrusion axes of the nozzle assemblies relative to a horizontal plane without changing a pose of the robot” as instantly claimed.  
Hartmann (US 20100291310) discloses the technique of mounting an end-effector 25 to an end joint 19 of a robot 16 via a rotatable connector 21 (P0049-0054, Figs. 1 and 5-6).
 30 (Figs. 1-2 and accompanying text).
Bubeck (US 4750960) discloses the technique of mounting an end-effector 11 to an end joint 68 of a robot 30 via a rotatable connector 70 (claim 11, Fig. 1, and accompanying text). 
Pitz (US 20140063096) discloses the technique of mounting dispensing heads 5 and 26 to an end joint of a robot 104 via a rotatable mounting plate 12 (P0043-0045 and Figs. 6A-C). 
However, none of these references, alone or in combination, discloses all the limitations of the claimed outer housing and fails to cure all the deficiencies of the above prior art of record. 
Examiner concurs with applicant’s arguments/reasons, presented in the Remarks submitted on 06/16/2021 and 07/19/2021, highlighting the limitations in applicant’s and examiner’s amendments differentiating the claimed 3D printing machine from the prior art of record. 
Thus, claims 1-3, 6-10, 15-17, and 20 are deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H MORENO HERNANDEZ whose telephone number is (571)272-0625. The examiner can normally be reached on 1:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743